 
 
I 
108th CONGRESS
2d Session
H. R. 5401 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Ehlers introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend section 304 of the Tariff Act of 1930 with respect to the marking of imported home furniture. 
 
 
1.Marking of imported home furniture 
(a)In generalSection 304 of the Tariff Act of 1930 (19 U.S.C. 1304) is amended— 
(1)by redesignating subsections (i), (j), (k), and (l) as (j), (k), (l), and (m), respectively; and 
(2)by inserting after subsection (h) the following new subsection: 
 
(i)Marking of home furnitureNo exception shall be made under subsection (a)(3) of this section with respect to home furniture, each piece of which shall have, in addition to the permanent marking required by subsection (a), a hang tag or paper label affixed in such a manner that a retail purchaser viewing the piece of unpackaged furniture can identify the country of origin on initial inspection without rotating, turning, or tilting the piece of home furniture. The hang tag or paper label shall be at least 70 square centimeters in size, shall be affixed in such a manner that it remains on the piece of home furniture until the piece reaches the ultimate retail consumer, and shall not be affixed to the back or underside of the piece of furniture.; and 
(3)in subsection (k), as so redesignated, by striking subsection (i) and inserting subsection (j).  
(b)Effective dateThe amendments made by this section shall apply to articles entered, or withdrawn from warehouse for consumption, on or after the date that is 180 days after the date of the enactment of this Act. 
 
